Exhibit 10.2

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT, made the 26th day of June, 2013 by and between
HATTERAS FINANCIAL CORP., a Maryland corporation (hereinafter referred to as the
“Hatteras Financial”) and WILLIAM H. GIBBS, JR. of 5226 Sweet Meadow Lane,
Clarksville, Maryland (hereinafter referred to as “Gibbs”).

W  I  T  N  E  S  S  E  T  H:

WHEREAS, Gibbs and Hatteras Financial executed those certain Restated Stock
Agreements dated effective September 17, 2012, August 4, 2011 and July 8, 2010
(the “Restricted Stock Agreements”); and

WHEREAS, pursuant to that certain Membership Interest Sale Agreement, Hatteras
Financial’s manager, Atlantic Capital Advisors, LLC has purchased and redeemed
Gibbs’ membership interest therein and a condition precedent to the closing of
the transactions contemplated in the Membership Interest Sale Agreement is the
execution of this Consulting Agreement and that certain First Addendum and
Amendment to Restricted Stock Agreements of even date herewith between Hatteras
Financial and Gibbs which amends the Restricted Stock Agreements to allow Gibbs
to continue to vest in the unvested award shares notwithstanding the scheduled
cessation of his employment with Hatteras Financial’s manager, Atlantic Capital
Advisors, LLC; and

WHEREAS, Gibbs through a number of years of experience has acquired experience
in portfolio management of agency backed securities within which Hatteras
Financial is active; and

WHEREAS, the Hatteras Financial wishes to utilize such expertise and Gibbs is
agreeable to provide consulting services as described below.

NOW THEREFORE, in consideration of Hatteras Financial agreeing to the amendment
of the Restricted Stock Agreements as set forth in the recitals above allowing
continued vesting by Gibbs in the unvested restricted stock pursuant to the
terms of the Restricted Stock Agreements as amended, the parties agree as
follows.

1. Responsibilities of Gibbs. Gibbs shall provide such consulting services
relating to the portfolio management of agency backed securities business of
Hatteras Financial as Gibbs and Hatteras Financial agree, at such times as
reasonably requested by Hatteras Financial and agreed by Gibbs. In no event
shall Gibbs be requires to provide more than 8 hours of such consulting services
per week. Gibbs shall not be required to travel in the provision of the
consulting services unless mutually agreed between Hatteras Financial and Gibbs
provided, all expenses related to such travel as so mutually agreed shall be
borne by Hatteras Financial.

2. Term. Gibbs shall render the consulting services hereunder during the three
(3) year period beginning on the date of this Agreement and ending September 30,
2016, unless earlier terminated pursuant to the terms of this Agreement.

3. Consideration. Hatteras Financial shall pay to Gibbs for the services to be
rendered by him hereunder during the term of this Agreement an hourly consulting
fee of One Thousand Dollars ($1,000.00). The consulting fee shall be payable in
monthly installments on or before the tenth (10th) day of the month following
the calendar month in which Gibbs provides services hereunder during the term of
this Agreement. The monthly consulting fee shall be an amount equal to the
number of hours of service so provided by Gibbs



--------------------------------------------------------------------------------

during the calendar month multiplied by the One Thousand Dollars ($1,000.00)
hourly fee. Gibbs and Hatteras Financial shall each keep detailed records of the
services performed hereunder and Gibbs hours devoted thereto. Any dispute with
respect to the same not resolved by the parties within ninety (90) days shall be
resolved in accordance with the dispute resolution procedures set forth in
Section 9 hereof.

4. Authority. Gibbs agrees to observe and comply with the rules and regulations
of Hatteras Financial as adopted by Hatteras Financial’s Board of Directors.

5. Relationship Between Parties. The relationship between the parties is that of
independent contractors, and no relationship as employer-employee or
principal-agent is intended or should be construed by the terms hereof. As such,
Gibbs shall be responsible for paying any and all costs incurred by him in the
performance of his services hereunder including, but not limited to, any and all
federal or state income and self-employment taxes levied upon, or by reason of,
his compensation hereunder.

6. Termination of Consulting Agreement. Unless terminated in accordance with the
following provisions of this Section 6, Hatteras Financial shall continue to use
the consulting services of Gibbs and Gibbs shall continue to provide such
consulting services to Hatteras Financial during the term of this Consulting
Agreement until its expiration as set forth in Section 2 of this Agreement.
Notwithstanding the foregoing, Hatteras Financial may terminate this Agreement
and Gibbs’ consulting services hereunder at any time with or without reason,
with or without cause upon ten (10) days prior written notice.

7. Records. Upon the expiration of this Agreement, Gibbs shall return to
Hatteras Financial any and all records or documents of Hatteras Financial which
may come into his possession during the course of the consulting services
rendered by him hereunder unless otherwise agreed to by Hatteras Financial in
writing.

8. Noncompetition. In consideration of the provisions of this Consulting
Agreement and the agreement of Hatteras Financial to enter into that certain
First Addendum and Amendment to Restricted Stock Agreements with Gibbs of even
date herewith under which the unvested Award Shares will continue to vest, Gibbs
acknowledges and agrees:

A. In recognition of the highly competitive nature of the portfolio management
of agency backed securities business engaged in by Hatteras Financial, Gibbs
covenants and agrees that he will not for himself, with or on behalf of any
other person, firm or entity (other than for the benefit of Hatteras Financial),
whether such engagement is as an officer, director, proprietor, employee,
partner, investor (other than as a holder of less than one percent (1%) of the
outstanding capital stock of a publicly traded corporation), consultant,
advisor, independent contractor, agent, or creditor:

i. During the term of his continued employment with Hatteras Financial’s
affiliate management entity Atlantic Capital Advisors, LLC (“ACA”) for a period
of twelve (12) months beginning October 1, 2013 (the day after the scheduled
September 30, 2013 termination date of such employment under the Employment
Agreement of even date herewith between Gibbs and ACA) and ending September 30,
2014 engage, own (subject to the one percent (1%) threshold of a publicly traded
corporation as set forth above), consult or participate in the portfolio
management of agency backed securities business;

 

2



--------------------------------------------------------------------------------

ii. During the term of his continued employment with Hatteras Financial’s
affiliate management entity “ACA” and for a period of thirty-six (36) months
beginning October 1, 2013 (the day after the scheduled September 30, 2013
termination date of such employment under the Employment Agreement of even date
herewith between Gibbs and ACA) and ending September 30, 2016, engage, own
(subject to the one percent (1%) threshold of a publicly traded corporation as
set forth above), consult or participate in a residential mortgage security
based real estate investment trust business;

iii. Assist others in engaging in any activity hereby prohibited to Gibbs under
this Agreement;

iv. Induce employees of Hatteras Financial to engage in any activity hereby
prohibited to Gibbs or to terminate their employment with Hatteras Financial;

Gibbs represents and warrants that his individual experience and capabilities
are such that the provisions of this covenant not to compete will not prevent
him from earning a livelihood. The parties agree that the Restrictive Period
shall be tolled during any period of time Gibbs is in breach or violation of the
foregoing restrictions.

B. Gibbs agrees that during Gibbs’ the period of his consulting services with
Hatteras Financial and for a period of one (1) year following termination of
Gibbs’ consulting services with Hatteras Financial, Gibbs will not solicit or
initiate contact, or communicate with by mail, phone, text message, email,
personal meeting, or by any other means, any employee of Hatteras Financial who
was an employee of Hatteras Financial within the past two (2) years of Gibbs’
termination from Hatteras Financial, for the purpose of inviting, encouraging or
requesting any Hatteras Financial employee to engage in any activity hereby
prohibited to Gibbs or to terminate their employment with Hatteras Financial or
any of its affiliates.

C. It is expressly understood and agreed that although Gibbs and Hatteras
Financial consider the restrictions contained above in this Section 8 reasonable
for the purpose of preserving for Hatteras Financial and its affiliate
management entity ACA, their respective goodwill, proprietary rights and going
business value, if a final judicial determination is made by a court having
jurisdiction that the time or territory or any other restriction contained in
this Section 8 is an unenforceable restriction against Gibbs, the provisions of
such restrictions shall not be rendered void but shall be deemed amended to
apply as such maximum time and territory and to such other extent as such court
may judicially determine or indicate to be reasonable. Alternatively, if the
court referred to above finds that any restriction contained in this Section 8
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein. The provisions of this Section 8 shall in
no respect limit or otherwise affect the obligations of Gibbs under other
agreements with Hatteras Financial. Gibbs acknowledges that the willingness of
Hatteras Financial to enter this Consulting Agreement is conditioned upon Gibbs’
execution of that certain Membership Interest Sale Agreement of even date
herewith with the Hatteras Financial affiliate management entity ACA (the
“Purchase Agreement”). Therefore, Hatteras Financial and Gibbs further
acknowledge and agree that a violation or breach of the restrictions upon Gibbs
set forth in this Section 8 shall also be deemed a violation and breach of
Gibbs’ restrictions under Section 8 of the Purchase Agreement; provided,
however, that notwithstanding the foregoing provisions of this sentence, if
Gibbs breaches the provisions of Section 8.A.ii., above, after December 31,
2015, such breach shall not constitute a breach of Section 8 of the Purchase
Agreement, ACA shall have no remedy for such breach, and Hatteras Financial’s
sole and exclusive remedy shall be pursuant to Section 8.D., below.

 

3



--------------------------------------------------------------------------------

D. The parties agree that in the event of any violation or breach of the
provisions of this Section 8 by Gibbs, Hatteras Financial’s sole and exclusive
remedy under this Consulting Agreement for such violation or breach shall be
Gibbs’ forfeiture of any and all stock under the Restricted Stock Agreement of
Hatteras Financial under which Gibbs is a participant as of the date of this
Agreement which has not yet become non-forfeitable and fully vested as of the
date of such violation or breach. To the extent any such stock has become vested
under the terms of such Restricted Stock Agreements after the violation or
breach by Gibbs of the provisions of this Section 8 but prior to the date
Hatteras Financial has actual knowledge of such violation or breach, Gibbs shall
upon demand execute all assignments, stock powers and other documents or
instruments necessary to transfer and convey all rights, title and interest in
and to such stock to Hatteras Financial. The parties acknowledge that such
remedy is in the nature of liquidated damages, and not a penalty, and is a
reasonable substitute for damages in an amount that would otherwise be difficult
to determine.

9. Arbitration. The parties agree that, except as set forth herein, any
controversy, claim, or dispute involving the interpretation or breach of this
Agreement shall be heard in the state or federal courts sitting in Forsyth
County, North Carolina, and both parties expressly consent to the personal
jurisdiction and venue of the North Carolina state and federal courts for such
actions.

10. Notices. Any notice or other communication required or permitted under this
Consulting Agreement shall be effective only if it is in writing and delivered
personally or sent by certified mail, postage prepaid, or transmitted by
telegram, telex or hand delivery, addressed as follows:

 

If to Hatteras Financial:    Hatteras Financial Corp.      

110 Oakwood Dr., Ste. 340

Winston-Salem, NC 27103

   If to Gibbs:    William H. Gibbs, Jr.      

5226 Sweet Meadow Lane

Clarksville, MD 21029

  

or to such other address as either party may designate by notice to the other,
and shall be deemed to have been given upon receipt.

11. Entire Agreement. This Consulting Agreement constitutes the entire agreement
between the parties hereto with respect to subject matter hereof, and supersedes
and replaces in its entirety all negotiations and memorandums of understanding
regarding the subject matter hereof.

12. Amendment. This Consulting Agreement may be amended only by an instrument in
writing signed by the parties hereto, and any provision hereof may be waived
only by an instrument in writing signed by the party or parties against whom or
which enforcement of such waiver is sought. The failure of either party hereto
at any time to require the performance by the other party hereto of any
provision hereof shall in no way affect the full right to require such
performance at any time thereafter, nor shall the waiver by either party hereto
of a breach of any provision hereof be taken or held to be a waiver of any
succeeding breach of such provision or a waiver of the provision itself or a
waiver of any other provision of this Consulting Agreement.

13. Assignment. This Agreement and the obligations to be performed by each party
hereunder are and shall remain non-assignable and non-transferable by such
party, whether by voluntary act or by operation of law without the prior written
consent of the other party. In the event Hatteras Financial sells substantially
all of its assets or otherwise, upon closing of such sale it shall pay all

 

4



--------------------------------------------------------------------------------

remaining amounts of the unpaid consideration due hereunder to Gibbs and to the
extent Gibbs after thirty (30) days prior written notice of such proposed sale
provides its written consent to an assignment of this Agreement to the proposed
purchaser in which case Hatteras Financial may assign this Agreement and its
continuing obligations hereunder to such purchaser, provided such transfer shall
be conditioned on the assumption by such purchaser of Hatteras Financial’s
obligations to pay the remaining consulting consideration to Gibbs in accordance
with the other terms and provisions of this Agreement.

14. Severability. The parties hereto intend all provisions of this Agreement to
be enforced to the fullest extent permitted by law. Accordingly, should a court
of competent jurisdiction determine that the scope of any provision is too broad
to be enforced as written, the parties intend that the court should reform the
provision to such narrower scope as it determines to be enforceable. If,
however, any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable; this Agreement shall be construed and enforced as if such illegal,
invalid, or unenforceable provision were never a part hereof; and the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance, except to the extent such remaining provisions constitute obligations
of another party to this Agreement corresponding to the unenforceable provision.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina

IN WITNESS WHEREOF, the parties have executed this Consulting Agreement all as
of the day and year first written above.

 

  HATTERAS FINANCIAL: HATTERAS FINANCIAL CORP. By:   /s/ Michael R. Hough  
Michael R. Hough, Its Chief Executive Officer   GIBBS:   /s/ William H. Gibbs,
Jr.   William H. Gibbs, Jr.

 

5